Citation Nr: 0329138	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  01-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected residuals of status post axillary lymph 
node biopsy with subsequent axillary nerve dysesthesias.  

2.  Entitlement to an initial compensable rating for the 
service-connected numbness of the oral distribution of the 
trigeminal nerve with dysesthesias of the right tongue, 
status post oral abscess drainage.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from February 1997 to February 
2000.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by the RO.  

In October 2002, the Board determined that additional 
development was necessary in this case prior to further 
appellate review.  

The requested VA examinations were conducted in January 2003 
and those reports have been added to the claims file.  



REMAND

The veteran essentially contends that initial compensable 
ratings are warranted for the service-connected residuals of 
status post axillary lymph node biopsy with subsequent 
axillary nerve dysesthesias and for the service-connected 
numbness of the oral distribution of the trigeminal nerve 
with dysesthesias of the right tongue, status post oral 
abscess drainage.  

Historically, service connection for these disabilities was 
initially granted by way of an October 2000 RO rating 
decision.  Noncompensable ratings were assigned effective on 
the date of the grant of service connection.  The veteran 
timely appealed the initial noncompensable ratings assigned.  

The veteran complained of loss of motion of the shoulder due 
to the service-connected nerve dysesthesias.  On examination 
in September 2000, the examiner noted that the veteran had a 
loss of motion in the shoulder, but did not indicate specific 
limitation of motion of the left shoulder.  

With regard to the numbness of the right side of the mouth, 
the examiner also noted decreased sensation over the right 
surface of the tongue and the right gum line of the interior 
surface of the teeth.  

The examiner diagnosed numbness of the oral distribution of 
the trigeminal nerve with dysesthesias of the right tongue 
for the purpose of establishing service connection, but did 
not comment on the severity of the disability.  

In light of the foregoing, the Board found that additional VA 
examinations were necessary and undertook additional 
development on these issues, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (since codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  The development included, 
among other things, additional VA examinations, held in 
January 2003.  

Development was completed and the Board thereafter provided 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (since 
codified at 38 C.F.R. § 20.903).  

Importantly, however, the Federal Circuit recently decided 
the case of Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which interprets the 
VCAA to require that the veteran must be provided with notice 
of up to one year to provide any additional evidence to 
substantiate the claim on appeal.  In addition, the case 
essentially invalidates the Board's development regulations.  

As such, the RO has not had an opportunity to review the case 
based on all the evidence of record, particularly the most 
recent VA examination reports of January 2003.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Moreover, the Board notes that the January 2003 examination 
of the right shoulder noted the veteran's limitation of 
motion of the right shoulder, but the examiner did not 
comment on whether the right should also exhibited weakened 
movement, excess fatigability, or incoordination attributable 
to the service-connected disability; or whether pain could 
significantly limit functional ability during flare-ups or on 
repeated use.  

Because the way in which the veteran's disabilities were 
rated contemplates problem with movement, consideration must 
be given to the degree of any functional loss caused by pain 
such as has been reported by the veteran.  See 38 C.F.R. 
§ 4.71a (2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In light of the foregoing, the veteran should be afforded 
additional VA examinations to determine the current extent 
and severity of the service-connected disabilities.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
service-connected disabilities, not 
already associated with the claims file.  

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the current severity of the 
service-connected residuals status post 
axillary lymph node biopsy with nerve 
dysesthesias and for numbness of the oral 
distribution of the trigeminal nerve with 
dysesthesias of the right tongue.  In 
this regard, the examiner should 
specifically identify if any such 
residuals exist.  All findings must be 
reported in detail and all indicated 
testing must be accomplished.  The claims 
file should be made available to the 
examiner(s) prior to the examination(s).  
Such tests as deemed necessary should be 
performed.  These tests should include a 
complete test of the range of motion of 
the affected joints.  All findings should 
be reported.  The examiner(s) should also 
be asked to determine whether the right 
shoulder and/or tongue exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right 
shoulder is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  

3.  In light of the Federal Circuit's 
decisions in DAV and PVA, the RO must 
undertake to review the veteran's claims 
in light of the additional evidence added 
to the record pursuant to the Board's 
development.  The RO in this regard must 
ensure that all notification and any 
additional development action required by 
the Veterans Claims Assistance Act of 2000 
is completed.  In particular, the veteran 
must be notified that he has up to one 
year to provide any additional information 
in support of his claim.  

4.  Following completion of the action 
requested hereinabove, the RO should 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



